Citation Nr: 1713073	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  16-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected pension benefits with aid and attendance.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1954 to February 1956.  The Veteran died on December [redacted], 2012, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.  In its February 2014 decision, the PMC determined that no pension benefits could be granted as VA had not received a valid claim for benefits at the time of the Veteran's death. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

VA was not in receipt of a valid claim for benefits, either formal or informal, at the time of the Veteran's death. 


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits with aid and attendance have not been met on an accrued or direct basis.  38 U.S.C.A. §§ 503, 5101, 5121, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.155, 3.160, 3.400, 3.1000, 3.1010 (2012, 2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute.  On November 19, 2012, VA received a fax from the Contra Costa County Veterans Service Office claiming disability pension on behalf of the Veteran.  The fax identified the California Department of Veteran's Affairs as the power of attorney and stated that a VAF 21-534 and 21-22 would follow.  The fax was signed by the Veteran's service representative.  There was no signature or statement from the Veteran attached to the fax and no authorization of representation.

On November 27, 2012, the PMC sent a letter to the Veteran informing him that they could not act on the previous correspondence and that the Veteran needed to complete and submit a VA form 21-526 application for benefits.  

The Veteran died on December [redacted], 2012.

On December 7, 2012, VA received a completed fully developed claim for pension benefits along with a signed VA form 21-22 appointing California Department of Veteran's Affairs as the Veteran's power of attorney.  It appears the Veteran signed the claim form, (VA form 21-527EZ), although there is no identification of a witness.

On December 27, 2012, VA received a request from the widow for substitution.

In February 2014 the PMC notified the appellant that that benefits could not be granted (characterized as accrued in the letter), as the November 19, 2012, correspondence had not been received from a valid representative of the Veteran and the formal claim had not been received at the time of the Veteran's death.

Although the previous determination was for entitlement to accrued benefits, the appellant has filed a request to substitute for the Veteran in continuing a claim for pension benefits.  The Board finds that the PMC's determination was both an express denial of accrued benefits and an implicit denial of the appellant's request for substitution, as the requirements for substitution turn on a claimant being eligible for accrued benefits under § 3.1000(a) in a claim "that was pending before the agency of original jurisdiction or the Board of Veterans' Appeals when the claimant died." 38 C.F.R. § 3.1010(a); see also 38 C.F.R. § 3.1010(c)(2) (a claim for accrued benefits, by an eligible person is deemed to include a request to substitute if a claim was pending before the agency of original jurisdiction when the claimant died). 

Generally, the agency of original jurisdiction will decide in the first instance all requests to substitute and will provide written notification of the granting or denial of a request to substitute to the person who filed the request, together with notice in accordance with § 3.103(b)(1).  38 C.F.R. § 3.1010(e)(3)(ii).  However, there is no need to remand the issue for specific adjudication of substitution as the analysis for entitlement to accrued benefits is the same in that eligibility for both substitution and accrued benefits requires that a veteran have a claim or appeal pending at the time of his death.  See 38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. §§ 3.1000, 3.1010; Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)(in order for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision).

Thus, the issue before the Board is whether or not the Veteran had a valid claim pending before VA at the time of his death.  

The appellant contends that because a completed formal claim was received within a year of the November 27, 2012, letter from the PMC, that the application would be considered as filed as of the date of receipt of the November 19, 2012, correspondence, two weeks prior to the Veteran's death.  The appellant also maintains that the formal claim for benefits was sent prior to December [redacted], 2012, and should therefore be construed as pending at the time of the Veteran's death.  The appellant contends that she should not be penalized for the amount of time it took for the claim to reach VA. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board agrees that if the Veteran had submitted a valid informal claim in November 2012, the matter would have been pending at the time of his death.  38 C.F.R. § 3.160(c) (2012) (A pending claim includes an application, formal or formal, which has not been finally adjudicated).  However, applicable regulations in effect at the time specifically provide that "[a] communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written."  38 C.F.R. § 3.155(b) (2012).  In this case the communication received November 19, 2012, was from a veteran's service organization and was neither signed nor sent by the Veteran, nor was it accompanied by an appointment authorizing the organization to submit such claim or allowing for VA to recognize the claim as legitimate.  Therefore, the November 19, 2012, correspondence does not satisfy the regulatory requirements for an informal claim and cannot be construed as such.  Thus, the correspondence cannot be a pending claim or the basis for a pending claim, whether it was followed by a formal claim at a later date or not.

The Board turns then to the concern raised by the appellant that the formal claim for benefits was presumably postmarked prior to the Veteran's death.  Neither applicable law nor regulations impute legal significance to claims which have not been received by VA.  While there are certain correspondences whose submission and receipt date can be dependent on a postmark, a claim or application for benefits is not one of them.  The effective date for claims for disability pension is the date of receipt of the claim.  38 C.F.R. § 3.400(b)(ii).  "Date of receipt" means the date on which a claim was received in the Department of Veterans Affairs.  38 C.F.R. § 3.1(r).  The Board cannot find that a formal claim existed prior to its receipt by VA.  

Accordingly, the Board finds that the Veteran did not have a valid claim pending before VA at the time of his death.  As the Veteran had no valid claim pending at the time of his death, no benefits can be granted on an accrued or a direct basis and the issue of substitution is moot.  The facts of this case are not in dispute and the law is dispositive.  The Board is sympathetic to the appellant's situation, however, it is bound to apply the law as it is written and has no authority to grant benefits on an equitable basis, no matter how compelling the argument.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  As such, the claim for non-service connected pension benefits cannot be substantiated as a matter of law and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits with aid and attendance is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


